Citation Nr: 1208943	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  07-22 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to July 1972 and from September 1972 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Board denied this claim in a July 2009 decision.  Thereafter, the Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a July 2011 memorandum decision, the Court reversed the Board's July 2009 decision, determining that the Veteran is entitled to service connection for a cervical spine disorder, and remanded the matter for assignment of the proper disability rating and effective date for benefits for this disability.  

In December 2008, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via video-conference.  A transcript of the hearing is associated with the claims file.

The claim is remanded to the Department of Veterans Affairs Regional Office for the purposes of consideration of a disability rating and effective date.


FINDING OF FACT

The Court has held that entitlement to service connection for a cervical spine disability is established.


CONCLUSION OF LAW

A cervical spine disability is etiologically related to military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

In its July 2011 decision, the Court reversed the Board's July 2009 decision denying the claim of entitlement to service connection for a cervical spine disability.  The Court remanded the matter to the Board, directing the Board to assign the proper evaluation and effective date for the disability. Accordingly, the Veteran is entitled to service connection for a cervical spine disability.


ORDER

Service connection for a cervical spine disability is granted.


REMAND

As indicated, the Court's July 2011 memorandum decision reversed the Board's July 2009 decision and determined the Veteran had satisfied the three requirements for service connection for a cervical spine disability.  38 C.F.R. § 3.303.  The Court then remanded the appeal to the Board for assignment of the appropriate disability rating and effective date.  VA statutes and regulations dictate that the RO, not the Board, makes the initial determinations with respect to these matters.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that, where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date). 

Accordingly, the claim is REMANDED for the following additional development and consideration: 

1. Assign a disability rating and an effective date for the Veteran's now service-connected cervical spine disability.  Any development necessary to determine the appropriate disability rating, such as scheduling another VA examination, should be accomplished.

2. Advise the Veteran that if he disagrees with the disability rating and/or effective date assigned for his service-connected cervical spine disability, he is required to file a separate appeal concerning these "downstream" issues. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


